DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
In regards to the 112(a) rejection of claims 173 and 183, the claims recite “receiving, by the user equipment, from a remote data source, data: (a) indicating a typical content in the video, and (b) indicating a location and shape of the typical content in the video”.  The currently claimed embodiment is discussed in the instant application in Paragraph 0120, which states “A television broadcaster may, for example, provide data indicating which of its channels or programs includes data that should not be obscured, or may provide data indicating preferred characteristics (e.g. size, shape, location, etc.) of one or more types of overlays that will prevent specific content of its channels or programs from being obscured”.  Claims 173 and 183 require that three types of data are received, where the specification of the instant application is clear that either an indication of a typical content in the video is received or an indication of a location of the typical content in the video, therefore both types of data cannot be received.  The Examiner recommends stating that either an indication of a typical content in the video is received or an indication of a location of the typical content in the video is received.
see Column 6, Lines 47-57) data: (a) indicating a typical content in the video (see Column 5, Lines 59-61), and (b) indicating a location and shape of an overlay that would not obscure the typical content in the video (see Column 6, Lines 1-3 and Column 10, Lines 54-59).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 173-179, 181-189 and 191-194 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sloo et al. (U.S. Patent No. 7,027,101).
Referring to claim 173, Sloo discloses receiving, by a user equipment, a video to be generated for display from a video source (see Column 5, Lines 20-32).
Sloo also discloses receiving, by the user equipment, from a remote data source (see Column 6, Lines 47-57) data: (a) indicating a typical content in the video (see Column 5, Lines 59-61), and (b) indicating a location and shape of an overlay that would not obscure the typical content in the video (see Column 6, Lines 1-3 and Column 10, Lines 54-59)
see Column 6, Line 47 through Column 7, Line 36).
Sloo also discloses adjusting the overlay to avoid obscuring the location of the typical content in the video (see Column 4, Lines 29-34 and Column 12, Lines 30-33).
Sloo also discloses generating for display the adjusted overlay (see Figure 1 and Figures 2A-2C and corresponding portions of the specification).

Referring to claim 174, Sloo also discloses that the content comprises a media asset and the overlay comprises information (see Column 7, Lines 14-17 and Column 5, Lines 36-39).

Referring to claim 175, Sloo also discloses that the information comprises details about a sporting event score associated with the media asset (see Column 7, Lines 14-17 and Column 5, Lines 36-39).

Referring to claim 176, Sloo also discloses that the information comprises sporting event scores (see Column 7, Lines 14-17 and Column 5, Lines 36-39 and Column 10, Line 25).

see Column 7, Lines 14-17 and Column 5, Lines 36-39 and Column 10, Line 25).

Referring to claim 178, Sloo also discloses that the information includes a score of the sporting event (see Column 7, Lines 14-17 and Column 5, Lines 36-39 and Column 10, Line 25).

	Referring to claim 179, Sloo discloses that the information includes program information (see Column 1, Lines 30-36).

	Referring to claim 181, Sloo discloses that the information comprises interactive content (see Column 8, Lines 19-22).

	Referring to claim 182, Sloo also discloses that the video source is a television channel (see Column 1, Lines 30-36).

	Referring to claims 183-189 and 191-192, see the rejection of claims 173-179 and 181-182, respectively.

	Referring to claims 193-194, Sloo also discloses adjusting the overlay includes adjusting the location of the overlay (see Figures 2A-2C and the corresponding portions of the specification).

	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 180, 190 and 195-196 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sloo et al. (U.S. Patent No. 7,027,101) in view of Coleman et al. (U.S. Patent No. 5,844,620).
Referring to claims 180 and 190, Sloo discloses all of the limitations of claims 173 and 183, respectively, but fail to teach that the data corresponding to the video from the video sources includes a title.
Coleman discloses that data corresponding to a video from a video source includes a title (see Figure 3 and Column 14, Line 62 through Column 15, Line 50).
see Column 2, Lines 62-67 of Coleman).

Referring to claims 195-196, Sloo discloses all of the limitations of claims 173 and 183, respectively, but fail to teach modifying the overlay to be partially transparent.
Coleman discloses modifying the overlay to be partially transparent (see Figure 9 and Column 21, Lines 32-39).
At the time the invention was made, it would have been obvious to a person of ordinary skill in the art, to modify television data, as taught by Sloo, to include title information, as taught by Coleman, for the purpose of providing a guide that is less obtrusive yet still visible and usable (see Column 21, Lines 39-40 of Coleman).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301.  The examiner can normally be reached on 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


April 6, 2021